Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 6/17/2022.
2.	Claims 1-15 are pending in this application. Claims 1, 6 and 11 are independent claims. In the instant Amendment, claims 1, 6 and 11 were amended. This action is made Final.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant’s claim language as currently written is unclear. The limitation “in a case that the first screen is bent and displays an information input box and is used for information editing” is not consistent with the specification. As currently written, it appears that the first screen is bent, and the first screen displays an information box and the first screen is used for information editing. However, in fig 2, 203, of the present invention, the information box is in a first display area of the first screen and an information editing window is displayed in a second area of the first screen, in a case that the first screen is bent (claim 2 is also consistent with the teachings in fig 2). 
It is unclear what is used for information editing. Is the first screen used for information editing; or is the information input box used for information editing? 


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LA et al (“LA” US 20160187994).

Regarding claims 1, 6 and 11, LA discloses an operation method, applied to a terminal device, wherein the terminal device comprises a first screen that is bendable (see figs 1A-1C and paragraphs [0051]-[0055] where flexible display 115 is shown; also see fig 6 where main display area, (a3) is shown) and a second screen that is disposed on a side frame of the terminal device (see fig 6 and paragraphs [0128]-[0131] where edge display area (a1) is shown), and the method comprises: 
displaying shortcut function icons (see figs 11A, 11B and 21; where shortcut function icons are shown in edge display area (a1); also see paragraphs [0165]-[0167]) on the second screen in a case that the first screen is bent (see fig 7 and paragraphs [0138]-[0141]; e.g., edge display area (a1) is activated- e.g., displays shortcut function icons- if an angle at which the foldable device is unfolded is greater than or equal to a predetermined angle) and displays an information input box and is used for information editing, wherein the shortcut function icons are function icons related to the information editing (see fig 7D where an application is shown executed on main display area a3 while icons are shown on edge display area a1; also see paragraph [0139]; e.g., “If a display area is ‘activated’ when a particular application is executed, an execution screen that relates to the particular application may be displayed”…also see paragraph [0077] where the touchscreen is discussed); 
receiving a first input operation performed on a target function icon in the shortcut function icons; and in response to the first input operation, executing a function corresponding to the target function icon (see figs 11A and 11B, “a1”; also see paragraph [0210] “an execution screen that relates to an application which corresponds to the icon i20 touched by the user may be displayed on the flexible display unit 115”).


 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LA in view of Kang et al (“Kang” US 2020/0034012).

Regarding claims 2, 7 and 12, LA discloses wherein before the receiving a first input operation performed on a target function icon in the shortcut function icons, the method further comprises: obtaining bending parameters of the first screen, wherein the bending parameters comprise a bending angle and a bending position (see figs 18A and 18B; also see paragraphs [0192]-[0195]). 
LA does not expressly disclose displaying the information input box in a first display area of the first screen and displaying an information editing window in a second display area of the first screen, according to the bending parameters. 
However, Kang discloses displaying the information input box in a first display area of the first screen and displaying an information editing window in a second display area of the first screen, according to the bending parameters (see fig 10B where the chat interface and virtual keyboard are shown). It would have been obvious to an artisan to before the effective filing date of the present invention to include Kang’s teachings in LA’s user interface as an obvious variation since LA teaches use of message applications and message applications are notorious for having virtual keyboards and chat interfaces.


Allowable Subject Matter
9.	Claims 3-5, 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. See 112 rejection above.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang et al (US 20180374411 A1).
Kim et al (US 20130300697 A1).
Lee et al (US 20140218321 A1).
Jang et al (US 11228669 B2).
Kim et al (US 20160026381 A1).
Oh et al (US 20170115944 A1).
Kim et al (US 20160062600 A1).
Lee et al (US 20150338988 A1).

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174